Jul 24 2013, 6:27 am
FOR PUBLICATION


ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

MATTHEW J. MCGOVERN                          GREGORY F. ZOELLER
Anderson, Indiana                            Attorney General of Indiana

                                             JODI KATHRYN STEIN
                                             Deputy Attorney General
                                             Indianapolis, Indiana




                            IN THE
                  COURT OF APPEALS OF INDIANA

CYNTHIA SUGG,                                )
                                             )
     Appellant-Defendant,                    )
                                             )
            vs.                              )      No. 31A05-1208-CR-397
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                  APPEAL FROM THE HARRISON SUPERIOR COURT
                        The Honorable Roger D. Davis, Judge
                           Cause No. 31D01-1202-FB-119



                                   July 24, 2013


                            OPINION - FOR PUBLICATION


KIRSCH, Judge
       Cynthia Sugg (“Sugg”) was convicted after a jury trial of dealing in

methamphetamine1 as a Class B felony, maintaining a common nuisance2 as a Class D

felony, possession of methamphetamine3 as a Class D felony, possession of chemical

precursors4 as a Class D felony, possession of marijuana5 as a Class A misdemeanor, and

possession of paraphernalia6 as a Class A misdemeanor and was sentenced to an

aggregate term of ten years. She appeals, raising the following consolidated and restated

issue for our review: whether the trial court abused its discretion when it admitted

evidence seized under the search warrant at trial because the evidence was discovered in

violation of the Fourth Amendment to the United States Constitution and Article I,

section 11 of the Indiana Constitution.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       In 2012, Sugg and her husband, Gary Wynn (“Wynn”), lived in a rented farm

house that was located in a rural area in Harrison County, Indiana. Steven Probus

(“Probus”) was their neighbor and rented a cabin adjacent to their home. Probus was

friends with Sugg and Wynn, and they visited each other often. On February 16, 2012,

       1
           See Ind. Code § 35-48-4-1.1.
       2
           See Ind. Code § 35-48-4-13.
       3
           See Ind. Code § 35-48-4-6.1.
       4
           See Ind. Code § 35-48-4-14.5.
       5
           See Ind. Code § 35-48-4-11.
       6
           See Ind. Code § 35-48-4-8.3.



                                           2
Sugg and Wynn each purchased a forty-eight count box of pseudoephedrine pills from

the same Walgreen’s store in New Albany, Indiana within five minutes of each other.

That night, Probus smoked methamphetamine with Sugg at her home.

       On February 17, 2012, Indiana State Police Detective Katrina Smith (“Detective

Smith”), with the methamphetamine suppression unit, obtained information from the

National Pseudoephedrine Log Exchange (“NPLEx”) that Suggs and Wynn had made the

pseudoephedrine purchases the previous day. When she saw these transactions, she

remembered her participation in a prior investigation in June 2011, where Sugg and

Wynn had been charged with manufacturing methamphetamine. Detective Smith and her

supervisor, Sergeant Paul Andry (“Sergeant Andry”) decided to conduct a “knock and

talk” at Sugg’s residence based on this information. Tr. at 81.

       That morning, Sugg had been outside painting a camper when Probus walked over

to visit. The two went inside to smoke a marijuana joint in the living room. As Probus

left the back door to walk home, Detective Smith, Sergeant Andry, and a third trooper

approached the front of the residence. Probus told the troopers that he had knocked, but

no one had answered.       The troopers’ approach to the front door was blocked by

decorations and various items, so Detective Smith and Sergeant Andry walked around to

the back door, while the third trooper stayed and talked with Probus.

       Sugg was standing on the back porch in socks and no shoes and with no jacket. It

was a sunny, chilly day, but a warmer than usual day for February. Detective Smith

identified herself and told Suggs that the troopers were there investigating drug activity

and, specifically, methamphetamine manufacturing. Detective Smith observed a gallon

                                             3
of muriatic acid sitting on the back porch and a bottle of charcoal lighter fluid sitting

underneath a propane gas grill, both of which are precursors to manufacture

methamphetamine.

          Detective Smith asked Sugg about her recent pseudoephedrine purchase. Sugg

said that she could not remember when she made her last purchase, but that it had been

awhile. When Detective Smith refreshed her memory that it had been that week, Sugg

claimed it had been a couple of days prior, at the beginning of the week. Detective Smith

then asked Sugg how many pills she took per day, and Sugg told her four or five and that

she had taken all of them already. Detective Smith then confronted Sugg with the belief

that she had purchased forty-eight pills the day before, and Sugg was still not able to

produce any of the pills.      Sugg also claimed to not know when Wynn purchased

pseudoephedrine pills and that he did not make a purchase when she did.

          At that point, Detective Smith asked Sugg if they could search her residence.

Sugg asked to call Wynn to talk to him, which she was allowed to do. After her phone

call to Wynn, Sugg refused consent to search her residence. Detective Smith told Sugg

that she was going to petition for a search warrant. Because obtaining a search warrant

could take some time, and Sugg was not wearing a coat or shoes, Detective Smith told

Sugg that she could go into the house to retrieve any personal items, but that she would

need to be escorted by an officer to prevent the destruction of evidence or the chance to

obtain a weapon. Because Sugg “was cold and really needed a cigarette,” she agreed. Tr.

at 129.



                                            4
       As soon as she was inside the residence, Detective Smith detected the odor of

burnt marijuana.    While Sugg retrieved a few items, she made small talk about a

chocolate bar she had enjoyed as a kid that she had recently been able to find. Sugg

showed Detective Smith the candy bar, which was located on the living room table.

When the detective looked at it, she noticed stems and seeds consistent with marijuana in

an ashtray on the table.

       Detective Smith and Sugg exited the house, and Detective Smith left to obtain the

search warrant. Sergeant Andry and the other trooper stayed to secure the property and

talk with Probus. Sugg initially sat near the driveway on a rock, but then moved to sit

inside of an inoperable Jeep Cherokee that she and Wynn had recently purchased.

During this time, Sugg was texting on her cell phone and smoking cigarettes.

       Detective Smith completed the affidavit for the search warrant, which included the

following information:     the pseudoephedrine purchases by Sugg and Wynn on the

previous day; Detective Smith’s previous investigation of Sugg and Wynn for possession

of precursors; the pending criminal charges against Sugg and Wynn for manufacturing

methamphetamine; the fact that the officers had gone to the Sugg’s residence for a knock

and talk; Sugg’s untruthful statements about her pseudoephedrine purchase and denial of

knowledge of Wynn’s purchase; Detective Smith’s observation in plain view of the

muriatic acid and charcoal lighter fluid on the back porch; Sugg’s denial of consent;

Detective Smith’s entry into Sugg’s residence so that Sugg could retrieve personal items;

and Detective Smith’s detection of the odor of burnt marijuana and observation of the

stems and seeds that were consistent with marijuana. The search warrant was granted

                                            5
and promptly executed. Pursuant to the warrant, the officers recovered marijuana from

the ashtray; four baggies of methamphetamine from inside of a magnetic key holder; a

glass jar containing pseudoephedrine pill soak; a glass jar with a combination of

pseudoephedrine and triprolidine; a glass jar with methamphetamine in liquid form;

numerous methamphetamine precursors, including muriatic acid, acetone, HEET,

charcoal lighter fluid, drain cleaner, hydrogen peroxide, and camp fuel; pH strips; latex

gloves; plastic tubing; and two Wal-mart receipts showing the purchase of various

precursors, one found in Sugg’s wallet and one out in the open. Sugg was arrested.

      The State charged Sugg with Class B felony dealing in methamphetamine, Class D

felony maintaining a common nuisance, Class D felony possession of precursors, Class D

felony possession of a schedule II controlled substance, Class A misdemeanor possession

of marijuana, and Class A misdemeanor possession of paraphernalia. On the first day of

Sugg’s jury trial, she filed a motion to suppress the evidence discovered pursuant to the

search warrant, claiming that she was in custody, not given her Miranda warning, and

then coerced into allowing the officers to enter her home. Following a hearing, the trial

court denied the motion. The trial proceeded, during which the State moved to dismiss

the charge of possession of a schedule II controlled substance. At the conclusion of the

trial, the jury found Sugg guilty of the remaining charges. The trial court sentenced her

to an aggregate term of ten years. Sugg now appeals.

                           DISCUSSION AND DECISION

      Sugg first challenged the admission of evidence through a motion to suppress but

now appeals following a completed trial. Thus, the issue is appropriately framed as

                                           6
whether the trial court abused its discretion by admitting the evidence at trial. Lanham v.

State, 937 N.E.2d 419, 421-22 (Ind. Ct. App. 2010). The admission and exclusion of

evidence falls within the sound discretion of the trial court, and we review the admission

of evidence only for abuse of discretion.    Bradford v. State, 960 N.E.2d 871, 873 (Ind.

Ct. App. 2012) (citing Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002)). An abuse of

discretion occurs where the decision is clearly against the logic and effect of the facts and

circumstances. Id. (citing Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001)). Even if the

trial court’s decision was an abuse of discretion, we will not reverse if the admission of

evidence constituted harmless error. Combs v. State, 895 N.E.2d 1252, 1255 (Ind. Ct.

App. 2008), trans. denied. Error is harmless if it does not affect the substantial rights of

the defendant. Id. at 1258.

       Sugg first argues that the evidence should not have been admitted because it was

found in violation of the Fourth Amendment. The Fourth Amendment to the United

States Constitution protects an individual’s privacy and possessory interests by

prohibiting unreasonable searches and seizures. Washington v. State, 922 N.E.2d 109,

111 (Ind. Ct. App. 2010) (citing Howard v. State, 862 N.E.2d 1208, 1210 (Ind. Ct. App.

2007)). Generally, a search warrant is a prerequisite to a constitutionally proper search

and seizure. Id. (citing Halsema v. State, 823 N.E.2d 668, 676 (Ind. 2005)). When a

search is conducted without a warrant, the State has the burden of proving that an

exception to the warrant requirement existed at the time of the search. Id. (citing Malone

v. State, 882 N.E.2d 784, 786 (Ind. Ct. App. 2008)).



                                             7
       Sugg contends that Detective Smith violated the Fourth Amendment during the

knock and talk because the officers seized Sugg without a warrant. Specifically, she

claims that Detective Smith’s entrance into her residence was a Fourth Amendment

violation because she gained entrance to the home using coercion and without a warrant.

Sugg asserts that, when she refused to consent to a search of her home, she was told that

she could not enter her residence to get shoes and a jacket without a police escort, which

showed that she was clearly seized within the meaning of the Fourth Amendment.

       A knock and talk investigation involves officers knocking on the door of a house,

identifying themselves as officers, asking to talk to the occupant about a criminal

complaint, and eventually requesting permission to search the house.      Chiszar v. State,

936 N.E.2d 816, 825 (Ind. Ct. App. 2010), trans. denied.          Such “knock and talk”

investigations do not per se violate the Fourth Amendment. Id. “‘The prevailing rule is

that, absent a clear expression by the owner to the contrary, police officers, in the course

of their official business, are permitted to approach one’s dwelling and seek permission to

question an occupant.’” Redden v. State, 850 N.E.2d 451, 458 (Ind. Ct. App. 2006)

(quoting Hayes v. State, 794 N.E.2d 492, 496 (Ind. Ct. App. 2003), trans. denied), trans.

denied. “‘Only when the officer, by means of physical force or show of authority, has in

some way restrained the liberty of a citizen may we conclude a “seizure” has occurred.’”

Id. (citations omitted).   A seizure does not occur simply because a police officer

approaches a person, asks questions, or requests identification. Id. “Courts examining

the Fourth Amendment implications of the knock and talk procedure have held that a

seizure occurs when, ‘taking into account all of the circumstances surrounding the

                                             8
encounter, the police conduct would “have communicated to a reasonable person that he

was not at liberty to ignore the police presence and go about his business.”’” Id. at 458-

59 (quoting Hayes, 794 N.E.2d at 496 (quoting Kaupp v. Texas, 538 U.S. 626, 629

(2003))).

       Here, as the officers approached the front of Sugg’s residence, they saw that their

approach to the front door was completely blocked by boxes, decorations, and other

items, and they observed Probus coming from the back of the home. The officers then

approached the back porch and found Sugg standing outside. Detective Smith identified

herself and asked Sugg about her recent pseudoephedrine purchase. This initial approach

to speak with Sugg on the back porch was a consensual encounter that did not implicate

the Fourth Amendment.

       Further, nothing in the interaction between Detective Smith and Sugg concerning

Sugg’s pseudoephedrine purchase would have created in a reasonable person that she was

not free to leave. A person is “seized” only when, by means of physical force or a show

of authority, his or her freedom of movement is restrained. Woodson v. State, 966 N.E.2d

135, 139 (Ind. Ct. App. 2012) trans. denied. The test for existence of a “show of

authority” is an objective one in that the question is not whether the citizen perceived that

he was being ordered to restrict his movement, but whether the officer’s words and

actions would have conveyed that to a reasonable person. Id. at 140. Examples of

circumstances that might indicate a seizure would be the threatening presence of several

officers, the display of a weapon by an officer, some physical touching of the person of

the citizen, or the use of language or tone of voice indicating that compliance with the

                                             9
officer’s request might be compelled. Id. at 139. Here, two officers approached Sugg on

the back porch, and no weapons were ever displayed. Sugg was not touched by the

officers, and she was not spoken to in a way that she was compelled to comply with the

officers’ requests. The fact that Sugg called Wynn to talk with him about the officers’

request to search the residence and then refused Detective Smith’s request for consent to

search clearly shows that Sugg did not feel compelled to comply with the officers’

requests. Therefore, we conclude that Sugg was not seized.7

        Additionally, Sugg next contends that the officers’ restriction of Sugg’s entrance

into the residence while Detective Smith obtained the search warrant transformed the

situation into a custodial one and violated the Fourth Amendment. We disagree. We

note that the particular issue presented to us, whether a police officer’s refusal to allow a

defendant to enter his or her residence without a police officer until a search warrant has

been obtained is a reasonable seizure that does not violate the Fourth Amendment, has

not been determined in Indiana and, therefore, is a matter of first impression. However,

the United States Supreme Court in Illinois v. McArthur, 531 U.S. 326 (2001) held that,

under the circumstances of that case, such a refusal did not violate the Fourth

Amendment and was a reasonable seizure.

        In McArthur, a woman asked the police to accompany her to the trailer where she

lived with her husband, so they could maintain the peace while she removed her

        7
         We find it irrelevant that Sugg was outside with no coat or shoes when the officers approached
her. She had voluntarily gone outside without shoes or a coat before the officers ever approached her on
the back porch, and this was how the officers discovered her. No evidence was presented that Sugg ever
asked to retrieve a coat or shoes and was denied such a request during the brief fifteen to thirty minute
conversation with the officers.


                                                   10
belongings. Id. at 328. When she came back outside, she informed the officers that she

had observed her husband hide some drugs under the couch. Id. at 329. One of the

officers knocked on the door, advised the husband what they had been told, and requested

consent to search the premises, which the husband denied. Id. One of the officers then

left to obtain a search warrant, while the other officer remained and informed the

husband, who was then outside on the porch, that he could not reenter the trailer unless

accompanied by the officer. Id. During the two-hour time period before the other officer

returned with the search warrant, the husband did reenter the trailer several times, and on

each occasion, the officer stood just inside the door to observe what the husband did. Id.

The Supreme Court held that the officers’ conduct was reasonable under the Fourth

Amendment in light of the following circumstances: (1) “the police had probable cause

to believe that the trailer home contained evidence of a crime and contraband, namely,

unlawful drugs”; (2) “the police had good reason to fear that, unless restrained, the

husband would destroy the drugs before they could return with a warrant”; (3) “the police

made reasonable efforts to reconcile their law enforcement needs with the demands of

personal privacy”; and (4) “the police imposed the restraint for a limited period of time,

namely, two hours.” Id. at 331-32. We find that reasoning relied on by the Supreme

Court to be instructive to the resolution of the present case and, therefore, adopt it to

determine the outcome here.

       In the instant case, after Sugg refused her consent to search her residence,

Detective Smith informed Sugg that she was going to petition for a search warrant.

Because obtaining a search warrant could take some time and because Sugg was not

                                            11
wearing a coat or shoes, Detective Smith informed Sugg that she could go into the house

to retrieve any personal items she might need, but that she would need to be escorted by

an officer to prevent the destruction of evidence or the opportunity to obtain a weapon.

Sugg agreed to be accompanied into the residence.

      Under the reasoning of McArthur, we first determine whether the police had

probable cause to believe that Sugg’s home contained evidence of a crime and

contraband. At the time that Detective Smith restricted Sugg’s entry into her home, she

had probable cause to believe that Sugg was engaged in the manufacture of

methamphetamine based on Sugg’s contradictory and untruthful statements about her and

Wynn’s purchases of pseudoephedrine, the observation of precursors in plain view on the

back porch, Sugg’s inability to produce any pseudoephedrine pills, and Sugg’s prior,

pending charges for dealing methamphetamine. Therefore, the police here had probable

cause to believe that Sugg’s home contained evidence of the crime of manufacturing

methamphetamine.

      Second, we look to see if the police had good reason to fear that, if left

unrestrained, Sugg would destroy evidence before they could return with the warrant.

Prior to leaving to obtain a search warrant, the police had been questioning Suggs about

her about her recent pseudoephedrine purchase. In response, Sugg made contradictory

and untruthful statements about her and Wynn’s purchases of pseudoephedrine and

claimed that she had used all of the pills already and was not able to produce any of the

pills. In their conversation with Sugg, the police also asked her about the muriatic acid

and charcoal lighter fluid, which are both precursors for methamphetamine, located in

                                           12
plain view on the porch.         The police reasonably could have concluded that Sugg,

suspecting an imminent search after the conversation with the police, would, if given the

chance, quickly get rid of any contraband contained within the residence.8

       Third, we look to determine if the police made reasonable efforts to reconcile their

law enforcement needs with Sugg’s demands of personal privacy. Here, the police, as in

McArthur, neither searched the home nor arrested Sugg before obtaining the warrant.

Instead, the police imposed the less strict restraint of preventing Sugg from entering the

home unaccompanied. They did not disturb Sugg’s home or belongings until a warrant

was issued.

       Lastly, we must determine if the police imposed the restraint for a limited period

of time. Although an exact time period was not given as to how long it took from the

time when Detective Smith left Sugg’s home to the time she returned with the warrant in

this case, Detective Smith did testify that she petitioned a judge for the search warrant at

5:45 p.m., and she returned to Sugg’s home with the warrant at 6:19 p.m. The evidence

also showed that the search warrant was actually signed by the judge at 6:07 p.m. This

time period was no longer than necessary to obtain the warrant.

       Therefore, the police in this case had probable cause to believe that Sugg’s home

contained contraband, which was evidence of a crime. They reasonably believed that

Sugg, if left unrestrained to enter the home, would destroy that evidence or gain access to

a weapon. The police imposed a restraint that was both limited and tailored reasonably to

       8
          Detective Smith also testified that she was concerned that Sugg may have the opportunity to
obtain a weapon if allowed to go inside the residence unaccompanied.


                                                 13
secure the needs of law enforcement while still protecting privacy interests. Finally, the

restraint was imposed for only the limited amount of time that it took to obtain the

warrant. We conclude that this restraint did not violate the Fourth Amendment, and this

brief seizure of the premises was permissible.

       Further, as we have determined that the restraint of only allowing Sugg into her

home if accompanied by an officer was permissible under the Fourth Amendment,

Detective Smith’s observations while inside Sugg’s residence were likewise permissible.

“‘[S]imple observations by officers standing in a place where they have a right to be are

not searches in the constitutional sense.’” Boggs v. State, 928 N.E.2d 855, 863-64 (Ind.

Ct. App. 2010) (quoting Pavey v. State, 477 N.E.2d 957, 960 (Ind. Ct. App. 1985)), trans.

denied. Once inside Sugg’s residence while accompanying her to retrieve her personal

items, Detective immediately smelled the odor of burnt marijuana. As Sugg gathered her

things, she made small talk about a chocolate bar, and showed Detective Smith the

chocolate bar, which was located on the living room table. When she did so, Detective

Smith observed stems and seeds consistent with marijuana in an ashtray on the table.

Therefore, the evidence observed by Detective Smith while escorting Sugg into the home

was not obtained in violation of the Fourth Amendment.

       Sugg next contends that the evidence was obtained by the officers as a result of an

illegal seizure and could not form the basis of the search warrant.           The Fourth

Amendment demands that no search warrant be issued unless it is supported by probable

cause. Cheever-Ortiz v. State, 825 N.E.2d 867, 872 (Ind. Ct. App. 2005). Probable cause

is a fluid concept, which is decided based on the facts of each case. Id. Probable cause to

                                            14
search premises is established when a sufficient basis of fact exists to permit a reasonably

prudent person to believe that a search of those premises will uncover evidence of a

crime. Id. As we have concluded that the evidence obtained by the officers was not

obtained in violation of the Fourth Amendment, it was not improper to include such

evidence on the affidavit for the search warrant, and therefore, probable cause supported

the issuance of the search warrant.9 The evidence was not obtained in violation of the

Fourth Amendment, and the trial court did not abuse its discretion in admitting the

evidence at trial.

        Sugg also argues that the trial court abused its discretion in admitting the evidence

because it was discovered in violation of Article I, section 11 of the Indiana Constitution.

She contends that the officers’ conduct was unreasonable, particularly the fact that she

was not allowed to enter her home to retrieve a jacket and shoes without a police escort.

        Article I, Section 11 of the Indiana Constitution provides that “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable

search or seizure, shall not be violated . . . .” Although virtually identical to the wording

of the search and seizure provision in the federal constitution, Indiana’s search and

seizure clause is independently interpreted and applied. Danner v. State, 931 N.E.2d 421,

431 (Ind. Ct. App. 2010), trans. denied. Under the Indiana Constitution, the legality of a

governmental search turns on an evaluation of the reasonableness of the police conduct


        9
          Sugg also argues that the State could not rely on the good faith exception to the exclusionary
rule because Detective Smith relied upon misleading information in her probable cause affidavit and that
the erroneous admission of the evidence seized under the warrant was not harmless. Because we have
concluded that the evidence was not illegally obtained, we do not reach these arguments.


                                                  15
under the totality of the circumstances. Id. (citing Myers v. State, 839 N.E.2d 1146, 1153

(Ind. 2005)).   The burden is on the State to show that under the totality of the

circumstances, the intrusion was reasonable. Id. (citing State v. Bulington, 802 N.E.2d

435, 438 (Ind. 2004)). Generally, the reasonableness of a search or seizure under the

Indiana Constitution turns on the balance of: (1) the degree of concern, suspicion, or

knowledge that a violation has occurred; (2) the degree of intrusion the method of the

search or seizure imposes on the citizen’s ordinary activities; and (3) the extent of law

enforcement needs. Id. (citing Litchfield v. State, 824 N.E.2d 356, 361 (Ind. 2005)).

      Here, the officers’ degree of suspicion that Sugg and Wynn were manufacturing

methamphetamine was very high. Sugg and Wynn had each purchased one forty-eight-

count box of pseudoephedrine the previous day from the same store and within minutes

of each other. Both Sugg and Wynn had pending charges for dealing methamphetamine,

and Detective Smith knew that, during the prior investigation at the residence,

methamphetamine and precursors had been found. Detective Smith’s suspicion based on

this information led her to conduct a knock and talk at Sugg’s residence.

      The degree of intrusion on Sugg’s ordinary activities was low. When the officers

arrived at Sugg’s residence, they found her standing outside on her back porch, so they

did not even have to knock on the door. The officers approached Sugg outside and

observed two precursors in plain view on the back porch, which heightened the officers’

suspicion. Sugg was not restrained or restricted in her movement in any way.            The

officers briefly asked Sugg questions about her recent pseudoephedrine purchase and

then requested her consent to search her residence after receiving untruthful and

                                            16
contradictory answers to their questions. Sugg then used her cell phone to call Wynn to

speak with him about consenting to the search while the officers waited. The fact that

Sugg was not wearing a coat or shoes during this time did not increase the intrusion as

she was voluntarily outside without them when the officer arrived, and she never asked to

obtain them during the encounter with the officers.

         The extent of law enforcement need to investigate whether Sugg and Wynn were

manufacturing methamphetamine was high in the present case. Our Supreme Court has

recognized that the process of manufacturing methamphetamine is very dangerous and

poses a high risk of explosion and fire. See Holder v. State, 847 N.E.2d 930, 939-40 (Ind.

2006).     Investigations into methamphetamine manufacturing, therefore, include both

wanting to stop the production of the drug itself, but also to stop the risk of harm that the

manufacturing process causes.

         In sum, the police officers had compelling evidence that Sugg and her residence

were involved in the manufacture of methamphetamine. They approached Sugg outside

her residence and asked her questions about her recent pseudoephedrine purchase. The

officers developed probable cause from Sugg’s untruthful and contradictory answers and

the observation of two precursors in plain view on the back porch. At that time, the

officers decided to obtain a search warrant and needed to secure the scene while they

waited for the warrant. The fact that Detective Smith would not allow Sugg to enter the

residence without an escort before the warrant could be obtained was not unreasonable.

This conduct was a minimal intrusion upon Sugg’s ordinary activities in light of the risk

of destruction of evidence or obtaining a weapon.          Law enforcement officials had

                                             17
substantial need to protect themselves during their investigation and to prevent the

destruction of evidence while they secured a search warrant. In short, the police officers’

conduct was reasonable throughout the investigation, and we conclude that the trial court

properly admitted the evidence at trial.

       Affirmed.

VAIDIK, J., and PYLE, J., concur.




                                            18